DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUDEMOTO et al. (U.S. Publication No. 2013/0206301, hereinafter FUDEMOTO). 
Regarding claims 1-8, FUDEMOTO teaches a tire having a circular tire frame formed of a thermoplastic resin material including polyamide-based thermoplastic elastomer and another elastomer which includes polyester-based thermoplastic elastomer [0046-0047]. In Table 4-1, Example 4-5 contains 100 parts of HYTREL 5557 (polyester-based elastomer) [2422]. As indicated in the present specification [0044], HYTREL 5557 is a commercially available products of the polyester-based thermoplastic elastomer. The examiner takes the position that the tire having a circular tire frame of FUDEMOTO would inherently possess the claimed amorphous moiety thickness (La) which is in a range of from 12.3 nm to 13.9 nm, long period (L) in a range of from 15.6 nm to 17.1 nm (claim 2), orientation degree (f) in a range of from -0.08 to 0.08 (claims 3 and 4). The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763